Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 16-35 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The claims in the application are deemed to be directed to an nonobvious improvement over the prior art of record, particularly Gonzalez et al. US 2018/0026446 teaches the general state of the art of microgrid system and operation comprising sensing power grid parameters and connecting/disconnecting load/grid (see FIGURE 2); Maitra et al., "Microgrid Controllers : Expanding Their Role and Evaluating Their Performance," likewise teaches the general state of the microgrid controller art including microgrid management; and Brainard et al. US 2014/0249686 teaches a microgrid controller system (see FIGUREs 1 and 4). 

Regarding Claim 16 and respective dependent claims: 
The primary reason for allowance of the claims is the inclusion of the particular claimed method steps of operating a microgrid control system to control a microgrid arrangement comprising a first microgrid and a second microgrid separated by a microgrid breaker, the first and second microgrids each comprising a plurality of assets, each asset being associated with a respective microgrid controller (MGC) of the microgrid control system, the method comprising: determining that the microgrid breaker is open (emphasis added); based on the determination that the microgrid breaker is open, for at least one MGC of the MGCs in the first microgrid, assigning the MGC to a first group of MGCs in the first microgrid (emphasis added); broadcasting information from the MGC to other MGCs in the first group (emphasis added); determining that the microgrid breaker is closed; based on the determination that the microgrid breaker is closed, assigning the MGC to a second group of MGCs in both the first microgrid and the second microgrid; and broadcasting information from the MGC to MGCs in the second group. (emphasis added)

Regarding Claim 31 and respective dependent claims: 
	The primary reason for allowance of the claims is the inclusion of the particular claimed structure comprising a microgrid control system for a microgrid arrangement comprising at least a first microgrid and a second microgrid separated by a microgrid breaker and each comprising a plurality of assets, the microgrid control system comprising: a respective microgrid controller (MGC) configured for being associated with each of the assets; processing circuitry; and data storage storing instructions executable by the processing circuitry to control the control system to: determine that the microgrid breaker is open; based on the determination that the microgrid breaker is open, assign a first MGC in the first microgrid to a first group of MGCs in the first microgrid; cause the first MGC to broadcast information to the other MGCs in the first group;  PG-P171048USoiPage 5 of 8determine that the microgrid breaker is closed; based on the determination that the microgrid breaker is closed, assign the first MGC to a second group of MGCs in both the first microgrid and the second microgrid; and cause the first MGC to broadcast information to the MGCs in the second group. (emphasis added)

Regarding Claim 34 and respective dependent claims: 
	The primary reason for allowance of the claims is the inclusion of the particular claimed structure comprising a microgrid arrangement comprising: a first microgrid; a second microgrid, wherein the first and second microgrids each comprise a plurality of assets; a microgrid breaker separating the first microgrid and the second microgrid; and a decentralized microgrid control system that includes a plurality of microgrid controllers (MGCs), each MGC being associated with a respective asset, wherein the microgrid control system is configured to: determine that the microgrid breaker is open; based on the determination that the microgrid breaker is open, assign the MGC in the first microgrid to a first group of MGCs in the first microgrid; broadcast information from the first MGC to other MGCs in the first group; determine that the microgrid breaker is closed; based on the determination that the microgrid breaker is closed, assign the first MGC PG-P171048USoiPage 6 of 8to a second group of MGCs in both the first microgrid and the second microgrid; and broadcast information from the first MGC to MGCs in the second group. (emphasis added)

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CAVALLARI whose telephone number is (571)272-8541.  The examiner can normally be reached on The examiner can normally be reached on Monday-Friday, 10:00-18:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached at (571)272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL CAVALLARI/            Primary Examiner, Art Unit 2836